FILED
                            NOT FOR PUBLICATION                               JUL 20 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-10363

               Plaintiff - Appellee,              D.C. No. 4:09-cr-00451-FRZ

  v.
                                                  MEMORANDUM *
ADELIN VELASQUEZ-AGUILAR,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Frank R. Zapata, District Judge, Presiding

                              Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Adelin Velasquez-Aguilar appeals from the 60-month sentence imposed

following his guilty-plea conviction for reentry after deportation, in violation of 8

U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Velasquez-Aguilar first contends that the district court procedurally erred by

failing to explain the reasons for the sentence and its rejection of his mitigating

arguments, and by failing to consider the 18 U.S.C. § 3553(a) sentencing factors.

The record reflects that the district court reviewed all of the evidence submitted,

listened to the mitigating arguments, and considered the section 3553(a) sentencing

factors. Nothing more was required. See Rita v. United States, 551 U.S. 338, 358-

59 (2007). Velasquez-Aguilar further contends that the district court failed to

appreciate its discretion to vary downward based on the nature of his prior

conviction for transporting illegal aliens. This contention is not supported by the

record.

      Velasquez-Aguilar finally contends that his sentence is substantively

unreasonable. Under the totality of the circumstances, including Velasquez-

Aguilar’s criminal history and two previous deportations, the sentence 17 months

below the Guidelines range is substantively reasonable. See 18 U.S.C. § 3553(a);

Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                           2                                     10-10363